EXHIBIT 10.1 

 

RESOLUTIONS ADOPTED BY

UNANIMOUS WRITTEN CONSENT

OF THE BOARD OF DIRECTORS OF

Las Vegas Xpress, Inc.

a Nevada corporation

 

 

The undersigned being a unanimous action taken by the Board of Directors of the
Las Vegas Xpress, Inc. (the "Corporation"), hereby consent to take the following
action and adopt the following recitals and resolutions effective as of July 27,
2020. 

 

  APPOINTMENT OF BOARD MEMBER

  

WHEREAS, it is in the best interest of the Corporation and its stockholders that
the following actions herewith be approved, and;

 

WHEREAS, it is recognized that the Board has a vacancy for one seat, and;

 

WHEREAS, it is recognized that Joseph Cosio-Barron shall be appointed to serve
on the Board of Directors effective immediately, and;

 

WHEREAS, the term of employment shall be based on the terms and subject to the
conditions set forth on the Board of Directors Services Agreement.  

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors of the Corporation
shall appoint Joseph Cosio-Barron as a member to the Board of Directors, and;

 

RESOLVED FURTHER, that the Board of Directors of the Corporation shall appoint
Joseph Cosio-Barron to serve on the Board of Directors effective immediately,
and;

 

RESOLVED FURTHER, the term shall be consistent with the employment agreements,
and;

 

RESOLVED FURTHER, that the Board of Directors of this Corporation are hereby
authorized to join in the execution of, or attest and/or affix the corporate
seal of the Corporation to, any document, agreement or instrument executed by
the Chief Executive Officer or any other authorized officer of this Corporation
on behalf of the Corporation in furtherance of the foregoing resolutions; and

 

RESOLVED FURTHER, that the officers of this Corporation are and each hereby is
authorized to do and perform all such further actions and things and to sign all
such further documents, certificates and other writings and to take all such
further actions as may be necessary or advisable or convenient or proper to
carry out the intent of the foregoing, and;

 

RESOLVED FURTHER, that the authority given hereunder shall supersede the actions
and appointments taken on the Board of Directors meetings to date. Any and all
acts authorized hereunder are hereby ratified and affirmed.

 

 



 

 

This Unanimous Written Consent may be executed in one or more counterparts, each
of which shall be an original and all of which together shall be one and the
same instrument. This Unanimous Written Consent shall be filed in the Minute
Book of the Corporation and become a part of the records of this Corporation.

 

        /s/ Albert Koenigsberg

 

 

Albert Koenigsberg          

 

 

/s/ Glenn Corso

 

 

 

Glenn Corso

 

 

 

 

 

 

 

/s/ Richard Ziccardi

 

 

 

Richard Ziccardi

 

 

 

 

 

 

 

/s/ Richard Rotanz

 

 

 

Richard Rotanz

 

 

 

 